  Case 3:20-cv-01250-SMY Document 5 Filed 12/17/20 Page 1 of 2 Page ID #11




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 DEANNA SIMPSON,                                   )
                                                   )
                         Plaintiff,                )
                                                   )
 vs.                                               )   Case No. 20-cv-1250-SMY
                                                   )
 COMMISSIONER OF SOCIAL                            )
 SECURITY,                                         )
                                                   )
                         Defendant.                )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Deanna Simpson seeks judicial review of a final decision by the Commissioner of

the United States Social Security Administration denying her claim for social security benefits

(Doc. 1). Now pending before the Court is Simpson’s motion for leave to proceed in forma

pauperis (“IFP”) without prepaying the filing fee (Doc. 3).

       28 U.S.C. § 1915 authorizes a federal district court to allow an indigent plaintiff to proceed

in a civil action without prepaying the filing fees if the plaintiff submits an affidavit of poverty

stating that he or she is unable to afford the fees. 28 U.S.C. § 1915(a)(1). The statute also requires

the Court to scrutinize the complaint filed by an indigent plaintiff and dismiss the complaint, if (a)

the allegation of poverty is untrue, (b) the action is frivolous or malicious, (c) the action fails to

state a claim upon which relief can be granted, or (d) the action seeks monetary relief against a

defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2). While § 1915 generally

applies to pro se litigants, SDIL Local Rule 3.1(c)(1) contemplates that pauper status may be

granted to an applicant who is represented by an attorney, as in this case.


                                             Page 1 of 2
  Case 3:20-cv-01250-SMY Document 5 Filed 12/17/20 Page 2 of 2 Page ID #12




       Simpson has submitted the requisite affidavit (Doc. 3) and based on the information

contained in the affidavit, the Court finds her to be indigent within the meaning of § 1915(a)(1).

Simpson has no income. She is currently unemployed and indicates that her household bills are

paid by her landlord. Under these circumstances, the $402.00 filing fee presents a significant

hardship and the Court does not find Simpson’s allegation of poverty is “untrue.” Nor does the

Court conclude that the action is frivolous or malicious. Simpson alleges that she timely filed her

appeal and that she has exhausted her administrative remedies. Her Complaint does not fail to

state a claim upon which relief can be granted, and the named Defendant is not immune from suit

for the requested relief. Accordingly, the Court GRANTS the motion for pauper status (Doc. 3).

       Typically, after granting pauper status, the Court would direct the Clerk’s Office to prepare

and issue summons for the named Defendant. However, Simpson is represented by counsel:

attorney Traci L. Severs of St. Louis, Missouri. Therefore, the Court leaves to Counsel the

responsibility of accomplishing service of process. If Ms. Severs believes that 28 U.S.C. § 1915(d)

or Federal Rule of Civil Procedure 4(c)(3) requires the United States Marshal to serve process in

this case, she should immediately file a motion with the Court.

       IT IS SO ORDERED.

       DATED: December 17, 2020


                                                     STACI M. YANDLE
                                                     United States District Judge




                                            Page 2 of 2
